March 11, 2005


Mr. Edward Robert Human
Flowers Davis, PLLC
1021 ESE Loop 323, Suite 200
Tyler, TX 75701
Mr. Karl C. Hoppess
Karl C. Hoppess & Associates, P.C.
8200 Wednesbury, Suite 420
Houston, TX 77074

RE:   Case Number:  04-0660
      Court of Appeals Number:  10-00-00200-CV
      Trial Court Number:  11745-A

Style:      PINNACLE GAS TREATING, INC.
      v.
      RAYMOND MICHAEL READ, MARK WILLIAM READ AND THOMAS I. FETZER, II

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.   The  Motion  to  Amend
Respondents' Brief is granted.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Sharri      |
|   |Roessler        |
|   |Ms. Diane Davis |